IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 00-10514
                                          _______________



                                      DAVID CLAIRE STULL,

                                                             Plaintiff-
                                                             Counter Defendant-
                                                             Appellant,

                                               VERSUS

                                 UNITED STATES OF AMERICA,

                                                             Defendant-
                                                             Counter Claimant-
                                                             Appellee.


                                   _________________________

                            Appeal from the United States District Court
                                for the Northern District of Texas
                                         (3:93-CV-2266)
                                 _________________________
                                         March 20, 2001


Before REAVLEY, SMITH, and DeMOSS,                   David Stull sought a declaration that he was
  Circuit Judges.                                    not a “responsible person” for purposes of the
                                                     penalty provisions of 26 U.S.C. § 6672 regard-
PER CURIAM:*                                         ing the failure t o forward payroll taxes. The
                                                     district court granted summary judgment to
   *
                                                     the government.
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
                                                        *
limited circumstances set forth in 5TH CIR.              (...continued)
                                   (continued...)    R. 47.5.4.
   We agree with the district court’s
conclusions as explained in its order entered
on December 3, 1999. The judgment is
AFFIRMED, essentially for the reasons set
forth in that order.




                                                2